Mr. Justice Hayt
delivered the opinion of the court.
The first six assignments of error relate to the striking out of certain portions of the defendants’ answer for the reason that the same was unverified, and the entry of *64judgment upon a certain cause of action by default. The action of the court was based upon the assumption that the complaint was properly verified, hence requiring a sworn answer thereto.
It is now contended that the verification to the complaint was defective, in that the reasons why it was made by the attorney, and not by one of the parties to the action, were not stated therein as required by the Oivil Code. If such verification was defective in the particular mentioned, we think such defect was waived by the subsequent conduct of the defendants, as, instead of objecting to the form of the affidavit by motion or otherwise in the court below, they filed an answer, duly verified as to certain defenses, and not verified as to others. The verification was equally applicable to all portions of the complaint, and the defendants ought not to be permitted to treat it as sufficient for some counts in the complaint and insufficient as to others.
Under the circumstances, we think there was no error in requiring the defendants to verify each defense relied upon, and the order striking out the unverified portion of the answer was fully warranted. In such order ample time was given the defendants in which to plead to the causes of action remaining unanswered as the result of sustaining the motion to strike out, and we cannot doubt that properly verified answers would have been filed within the time if the defendants desired a trial upon the merits.
The record does not affirmatively show that the defense' to plaintiffs’ third cause of action was stricken out, although such defense was unverified, and was embraced in defendants’ motion to strike out. The same being directed to all that portion of the pleading that was “ subsequent to the jurat,” and this defense appearing in the pleading after the jurat, it should have been stricken out in response to such motion. And the court appears to have treated it thereafter as though this had been done, by *65entering judgment by default upon the cause of action to which such defense was interposed. The failure to have the order of the court show the ruling in reference to such defense perhaps resulted from a- clerical error. Be this as it may, however, the action of the court thereafter, in treating such defense as insufficient to raise any issue, and entering judgment by default upon said cause of action, only accomplished the same result in a different way, and this, under the circumstances, in no way prejudiced the defendants; hence they are not in a position to complain thereat. Drum v. Whiting, 9 Cal. á22.
The remaining assignments of error relate to the admission of certain testimony, the findings of the court, and the judgment against the defendants. We think the rulings of the court in reference to the admissibility of the evidence objected to were correct. The evidence introduced on behalf of the plaintiffs is clearly sufficient to support the findings of the court in their favor. No evidence having been offered by the defendants, these findings cannot be disturbed. The judgment is accordingly affirmed.

Affirmed.